Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/025,835 is presented for examination by the examiner.  Claims 1, 2, 4, 10, 17, 20, 23, and 25 are amended.  Claims 1-25 are pending.

Response to Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the user device" in the last limitations.  There is insufficient antecedent basis for this limitation in the claim.  Claims are currently amended to incorporate a first user device into claim 10.  However, it is unclear if the user device referenced as the end of claim 10 and throughout dependent claims 11-16 is supposed to refer to the first user device or a second user device.  No second user device or second user appears in these claims.  It is unclear what then was the purpose to create the first user device if it is not distinguishable from another device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2020/0349569 to Murao in view of CN 110536300 to Jia.
[Examiner’s note: a full machine English translation has been annexed to the end of the provided Chinese reference].
As per claims 1, and 17, Murao teaches requesting for a first user device, a first set of one or more nodes of the communication system permissions for communication via a distributed publication/subscription network (0065 and 0070); 
performing communication by the first device on the distributed publication/subscription network based on the requested permissions (0065); and 
requesting a second set of one or more nodes of the communication system to execute a second smart contract to verify information associated with the communication (0088, 0094, 0096, and 0162). 
Murao is silent in explicitly teaching executing a first smart contract to determine permissions for communication, wherein the permissions indicate how the first user device is permitted to communicate via a distributed publication/subscription network.  Murao already teaching validating the user’s request via the API gateway using security rules (0068) to ensure the user is legitimate, including dropping the message and barring the user’s device from the network (0071 and 0072).  Murao does in fact control the permission to communicate on the network but does not use a separate smart contract to administrator the rules for governing if a user device can connect to the network.  On the other hand Jia teaches executing a first smart contract to determine permissions for communication, wherein the permissions indicate how the first user device is permitted to communicate via a distributed publication/subscription network.  In the provided machine translation as cited below for the description of step 103:
“Specifically, using the combination of any one or more of the cooperation determination principles to cooperate with the network control entity in the network control entity set to search whether the second terminal is present in the blockchain network, and if it is determined that the second terminal exists, obtain the identifier of the second network control entity currently registered by the second terminal, and obtain other network control entities related to the second terminal, such as the home network control entity of the second terminal, so that the network control entity set selected from the blockchain network interacts with the first network control entity, and determines, according to the communication permission smart contract, whether the second terminal meets the communication requirement.

It should be noted that the communication permission smart contract is used to restrict communication between network elements, and pre-formulated protocol specifications”.

In this passage, the network controls the second terminals permission to communicate on the block chain network using a smart contract.  Murao already teaches using smart contracts to controls user’s interactions on the network.  The claim is obvious because one of ordinary skill in the art can combine methods known before the effective filing date do not produce unpredictable results.  The user authorization/authentication rules could have predictably been enforced via a executing another smart contract.

As per claim 10, Murao teaches receive from a first user device, a request to determine permissions to communication, wherein the permissions indicate how the first user device is permitted to communicate via a distributed publication/subscription network (0065 and 0070); 
transmit, to the first user device, a result indicating how to perform communication based on the requested permissions; (rules determine user device must response to challenge; 0073); and 
receiving from the user device, a request (0054 and 0087) for execution of a second smart contract to verify information associated with the communication (0088, 0094, 0096, and 0162). 
Murao is silent in explicitly teaching executing a first smart contract to determine permissions for communication, wherein the permissions indicate how the first user device is permitted to communicate via a distributed publication/subscription network.  Murao already teaching validating the user’s request via the API gateway using security rules (0068) to ensure the user is legitimate, including dropping the message and barring the user’s device from the network (0071 and 0072).  Murao does in fact control the permission to communicate on the network but does not use a separate smart contract to administrator the rules for governing if a user device can connect to the network.  On the other hand Jia teaches executing a first smart contract to determine permissions for communication, wherein the permissions indicate how the first user device is permitted to communicate via a distributed publication/subscription network.  In the provided machine translation as cited below for the description of step 103:
“Specifically, using the combination of any one or more of the cooperation determination principles to cooperate with the network control entity in the network control entity set to search whether the second terminal is present in the blockchain network, and if it is determined that the second terminal exists, obtain the identifier of the second network control entity currently registered by the second terminal, and obtain other network control entities related to the second terminal, such as the home network control entity of the second terminal, so that the network control entity set selected from the blockchain network interacts with the first network control entity, and determines, according to the communication permission smart contract, whether the second terminal meets the communication requirement.

It should be noted that the communication permission smart contract is used to restrict communication between network elements, and pre-formulated protocol specifications”.

In this passage, the network controls the second terminals permission to communicate on the block chain network using a smart contract.  Murao already teaches using smart contracts to controls user’s interactions on the network.  The claim is obvious because one of ordinary skill in the art can combine methods known before the effective filing date do not produce unpredictable results.  The user authorization/authentication rules could have predictably been enforced via a executing another smart contract.



As per claims 2, 11, and 18, Murao teaches the first smart contract and the second smart contract comprise instructions included within a blockchain managed by one or more of the nodes of the communication system (0038).
As per claims 3, 12, and 19, Murao teaches the blockchain comprises a set of one or more blocks storing one or both of data and instructions, where at least one block of the blockchain includes a signature related to contents of at least one other block of the blockchain (0022, 0038, 0103, and 0106).
As per claims 4 and 20, Murao teaches the one or more nodes comprise computing devices configured to execute smart contracts of a blockchain (Fig. 1).
As per claims 5 and 21, Murao teaches the communication system includes user devices, where each user device is associated with a unique identifier (0070).
As per claims 6, 13, and 22, Murao teaches performing communication comprises publishing a data item to a topic of a publication-subscription (0103) communication system (transaction request 404 is published to ledger as 434d @ 426; 0103).
As per claims 7, 14, and 23, Murao teaches executing the first smart contract comprises determining whether a first user is permitted to publish the data item to the topic [only stipulated updates that confirm to contract conditions are published to ledger; 0029 and 0038].
As per claims 8, 15, and 24, Murao teaches performing communication comprises obtaining a data item from a topic of a publication-subscription communication system [user in the contract receives transaction action request; 0053, 0077 and 0085].
As per claims 9, 16, and 25, Murao teaches executing the first smart contract comprises determining whether a first user is permitted to subscribe to the topic (0029 and 0164).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431